IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

CHARLES H. NGUYEN,
CASE NO. 2:17-CV-490

Petitioner, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Mjchael R. Merz

v-

WARDEN, NORTH CENTRAL
CORRECTIONAL INSTITUTION,

Respondent.
OPINION AND ORDER

On December 21, 2018, the Magistrate Judge issued a Report and Recommendan'on
recommending that the Petition for a Writ of` habeas corpus pursuant to 28 U.S.C. 2254 be
dismissed (ECF No. 54.) Upon the filing cf Petitioner’s Objection (ECF No. 67), on February
7, 2019, after recommittal by Chief` Judge Sargus, the Magistrate Judge issued a Supplemental
Report and Recommendan'on again recommending that the Petition for a writ of habeas corpus
be dismissed (ECF No. 69.) Petitioner has filed an Objection to the Supplemental Report and
Recommendatian. (ECF No. 71 .) Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de
novo review. For the reasons that follow, Petitioner’s Objection (ECF No. 71) is
OVERRULED. The Report and Recommendation and Supplemental Report and
Recommendatz'on are ADOPTED and AFFIRMED. This action is hereby DISMISSED.

The Court DECLINES to issue a certificate of appealability

Petitioner challenges his convictions after a jury trial in the Athens County Court of
Common Pleas on charges of rape, kidnaping, aggravated burglary, and tampering with
evidence. He asserts that trial judge engaged in unconstitutional judicial fact-finding in imposing

sentence (clairn one); that the use of form verdicts violated due process (clairn two); that Ohio

Revised Code § 2941 .25 is unconstitutionally void on its face and as applied in this case (claim
three); that his convictions violate the Double Jeopardy Clause (claim four); that he was denied
the effective assistance of counsel, because his attorney failed to consult with him regarding
whether to proceed to trial (claim six); that the evidence is constitutionally insufficient to sustain
his conviction on kidnapping (claim seven); that he was denied the effective assistance of
counsel in connection with Ohio’s Rape Shield Statute (claim eight); that the trial court
unconstitutionally imposed maximum consecutive disproportionate sentences (claim nine); that
the trial court unconstitutionally failed to re-examine merger issues related to his convictions on
rape and kidnapping and failed to merge his convictions (claims ten and eleven); that the trial
court unconstitutionally permitted admission of expert testimony in violation of` Ohio law (claim
twelve); and that the trial court unconstitutionally failed to hold a Rape Shield hearing and
restricted Petitioner’s cross-examination (claim thirteen). The Magistrate Judge recommended
dismissal of` these claims as procedurally defaulted or for failure to provide a basis for federal
habeas corpus relief.

Petitioner again objects to the Magistrate Judge’s recommendation of dismissal of
grounds one through eight, and eleven and twelve as procedurally defaulted based on his failure
to raise the foregoing claims on his first direct appeal, and to the recommendation of dismissal of
claims five, six, and eight based on his failure to file a petition for post conviction relief or
appeal to the Ohio Supreme Court in Rule 26(B) proceedings He likewise objects to the
recommendation of dismissal of his remaining claims as not cognizable or failing to provide a
basis for relief`. Specifically, Petitioner refers to a typographical error in his Corrected Traverse,
and clarifies that it Was Attomey Derek l-"`armer who improperly advised him to reject the

government’s plea offer, and acted in a constitutionally unreasonable manner in numerous other

respects However, Petitioner never presented this claim to the state courts Petitioner again
argues that he has not been validly convicted of any criminal oHense, as the jury verdicts are
“inconclusive and inscrutable,” and thus, that res judicata does not apply. (Objection, ECF No.
71, PAGE[D # 6879-80.) This argument fails The facts indicate that a jury found Petitioner
guilty on charges of rape, kidnapping, aggravated burglary, and tampering With evidence The
trial court sentenced him to thirty years Petitioner failed to present the issue of improper jury
verdicts on direct appeal. When he later attempted to do so, the appellate court explicitly refused
to address the merits of his claim as barred under Ohio’s doctrine of res judicata Petitioner thus
has procedurally defaulted this issue for review in these proceedings The record reflects no
basis for this Court to conclude that res judicata does not apply. Petitioner again argues, at
length, that State v. Wilson, 129 Ohio St.3d 214 (Ohio 2011) provides otherwise For the reasons
previously discussed, this Cotu't does not agree. Further, and despite Petitioner’s argument to the
contrary, his claims would have been readily apparent to him at the time of his direct appeal, and
nothing prevented him from raising these issues in his first appeal as of right.

Petitioner argues that evidence indicating that he had engaged in a “role-playing phone-
sex relationship” and “real-life sexual relationship,” along with his attomey’s failure to follow
through on the defense establishes his actual innocence, such that this Court may nonetheless
address the merits of his procedurally defaulted claims. Again, this argument plainly fails
Actual innocence means factual innocence, not mere legal sufficiency. See Bousely v. Um'ted
States, 523 U.S. 614, 623 (1998).

The United States Supreme Court has held that if a habeas petitioner “presents
evidence of innocence so strong that a court cannot have coanence in the
outcome of the trial unless the court is also satisfied that the trial was Hee of
nonharmless constitutional error, the petitioner should be allowed to pass through

the gateway and argue the merits of his underlying claims.” Schlup, 513 U.S. at
316, 115 S. Ct. 851, 130 L.Ed. 2d 808. Thus, the threshold inquiry is whether

“new facts raise[ ] sufficient doubt about [the petitioner's] guilt to undermine
confidence in the result ofthe trial.” Id. at 317, 513 U.S. 298, 115 S. Ct. 851, 130
L.Ed.2d 808 “To be credible, such a claim requires petitioner to support his
allegations of constitutional error with new reliable evidence_whether it be
exculpatory scientific evidence, trustworthy eyewitness accounts, or critical

physical evidence_that Was not presented at trial.” Schlup, 513 U.S. at 324, 115

S. Ct. 851, 130 L.Ed.2d 808. The Court counseled however, that the actual

innocence exception should “remain rare” and “only be applied in the

‘extraordinary case.’ ” Id. at 321, 513 U.S. 298, 115 S. Ct. 851, 130 L.Ed.2d 808.

Souter v. Jones, 395 F.3d 577, 589-90 (6th Cir. 2005) (footnote omitted). Petitioner cannot meet
this standard here. Petitioner again argues regarding the merits of his claims He additionally
presents all of the same arguments that he has previously presented.

Upon a careful review of the entire record, for the foregoing reasons and for the reasons
that have already been well detailed in the Magistrate Judge’s Report and Recommendation and
Supplemental Report and Recommendation, Petitioner’s Objection is OVERRULED. The
Reporr and Recommendation and Supplemental Report and Recommendazion (ECF Nos. 54, 69)
are ADOPTED and AFFIRMED. This action is hereby DISMISSED.

Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States
District Courts, the Court now considers Whether to issue a certificate of appealability. “In
contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal
court holds no automatic right to appeal fi'om an adverse decision by a district court.” Jordan v.
Fz‘sher, -_U.S. _. _, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a
habeas petitioner to obtain a certificate of appealability in order to appeal).

When a claim has been denied on the merits, a certificate of appealability may issue only
if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(0)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate Whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were
‘adequate to deserve encouragement to proceed further.”’ Slack v. McDanr'el, 529 U.S. 473, 484
(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been
denied on procedural grounds, a certiHcate of appealability may issue if the petitioner establishes
that jurists of reason would find it debatable whether the petition states a valid claim of the
denial of a constitutional right and that jurists of reason would find it debatable whether the
district court Was correct in its procedural ruling. Id.

The Court is not persuaded that reasonable jurists would debate the dismissal of
Petitioner’s claims as procedurally defaulted or failing to provide a basis for relief`. The Court
therefore DECLINES to issue a certificate of appealability.

The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

N q_-J,l~ lots

EDMUN`B_A. sARGUs, JR.
CHrEF UNITED sTATEs DISTRICT JUDGE

IT IS SO ORDERED.

